Citation Nr: 1303116	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  12-11 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his friend


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1953.  He is the recipient of the Purple Heart.
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In December 2012, the Veteran, HM, and AF testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

After his December 2012 hearing, the Veteran submitted additional evidence in the form of lay statements and a copy of a prior VA examination report.  See 38 C.F.R. § 20.1304 (2012).  The Board notes that the Veteran waived agency of original jurisdiction (AOJ) consideration of this evidence.  Id.  Therefore, the Board may properly consider such evidence in rendering its decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board determines that the appeal must be remanded for further development of the claim.  Specifically, a review of the record indicates that the Veteran should be scheduled for another VA examination to assess the nature and severity of his service-connected posttraumatic stress disorder (PTSD).  

The Veteran's most recent VA examination was in February 2011.  At his December 2012 hearing, he testified that his symptoms had become worse since that time.  Further, at that time he submitted a written statement that discussed specific symptoms he was having that may suggest a higher rating.  His assessment that the disability was worse was corroborated by the testimony of his wife.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  For this reason, the Board determines that the appeal must be remanded so the Veteran can be provided another VA examination.  

Additionally, the record reflects that the Veteran receives VA mental health treatment from within the Las Vegas VA Medical Center (VAMC).  The most recent VA treatment record is dated in March 2012.  Therefore, all outstanding VA treatment records from the Las Vegas VAMC dated from March 2012 forward should be added to the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

(The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Associate with the claims file all VA treatment records for the Veteran from the Las Vegas VAMC and all associated outpatient clinics dated from March 2012 forward.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his service-connected PTSD.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.    

In assessing the severity of the Veteran's service-connected PTSD, the examiner should thoroughly review and contemplate the lay statements provided by the Veteran's family and reconcile any discrepancies with findings at the examination.  

A complete rationale for the opinion advanced must be provided. 

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2012).

4. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



